Citation Nr: 1418594	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-41 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Propriety of a reduction of rating for right knee instability from 20 percent to 0 percent, effective January 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972 and from January 1991 to July 1991.

A November 2002 rating decision granted a 20 percent disability rating for instability of the right knee, effective September 23, 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reduced the rating of the Veteran's right knee instability from 20 percent to 0 percent, effective January 1, 2009.  A November 2009 rating decision increased the rating of the Veteran's right knee instability from 0 percent to 10 percent, effective September 14, 2009.


FINDING OF FACT

A sustained or material improvement of the Veteran's ability to function under the ordinary conditions of life and work as a result of his right knee instability has not been demonstrated.


CONCLUSION OF LAW

The September 2008 reduction of the disability rating for right knee instability from 20 percent to 0 percent was not proper.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Certain procedural safeguards apply to ratings, such as in this case, that have been in effect at the same level for periods of five years or more.  38 C.F.R. § 3.344(c) (2013).  The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except when all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013); Brown v. Brown, 5 Vet. App. 413 (1993).  

At an October 2002 VA examination, the Veteran stated that his right knee gave way at least one to two times weekly.  The Veteran wore a pullover sleeve on his right knee for stability.  No hypermobility was noted.  The examiner found no significant varus or valgus instability, but an overlying bilateral varus deformity of the knees was noted.  Stability testing revealed that the Veteran had a 2+ anterior drawer with a firm endpoint.  Posterior drawer testing and McMurray's tests were negative.

In November 2006, a VA clinician fitted the Veteran for a knee brace, and the Veteran complained of his knee giving way when walking.  At a December 2006 VA examination, the examiner noted that the Veteran's right knee gave way and was unstable.  The Veteran had no episodes of dislocation or subluxation, and the Veteran had locking episodes one to two times yearly.

In May 2007, a VA clinician noted that the Veteran suffered from chronic knee pain and needed to use a knee brace.

At an April 2008 VA examination, the Veteran reported that he frequently wore a right knee brace.  The Veteran reported that his knee gave way, but he otherwise denied experiencing instability.  The Veteran reported experiencing episodes of dislocation or subluxation daily or more frequently, and episodes of locking weekly.  McMurray's test was positive.

In May 2008, Dr. P.L. noted that the Veteran had a "varus knee."  

In September 2009, several friends of the Veteran stated that the Veteran wore a knee brace.

At a September 2009 VA examination, the Veteran reported that he experienced knee buckling at least 10 times daily.  The Veteran denied experiencing subluxation or dislocation.  McMurray's test was positive, but Lachman's test was negative, and the Veteran's knee ligaments were otherwise intact.

In September 2009, Dr. P.L. noted that the Veteran complained of a "slipping type" feeling in his knee.  Dr. P.L. noted that the Veteran had a slight femoral subluxation relative to the tibia.

Upon review of the medical record, the Board finds that the evidence weighs against a finding of a sustained improvement in the Veteran's right knee instability at the time of the reduction, particularly under the ordinary conditions of life and work.  The Veteran has worn a knee brace throughout the period on appeal.  The Veteran has consistently reported frequent occurrences of his knee giving way, and instability testing has consistently shown a positive McMurray's test of the right knee.  No clinician has ever remarked that the Veteran's right knee instability has improved, and the Veteran has not indicated that his knee has gained stability over time.  Furthermore, only nine months after the reduction, the Veteran's rating was again increased, which is evidence against a finding of sustained improvement.

Accordingly, the Board finds that the rating reduction from 20 percent to 0 percent was improper because the evidence of record does not show a material improvement in the Veteran's right knee instability under the ordinary conditions of life.  The Board, therefore, restores the 20 percent rating for right knee instability under Diagnostic Code 5257 from the date of the rating reduction.



ORDER

The reduction of the rating for instability of the right knee from 20 percent to 0 percent, effective January 1, 2009, was not proper, and the Veteran is entitled to restoration of the 20 percent rating for instability of the right knee, effective January 1, 2009.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


